t c summary opinion united_states tax_court throdore b bare petitioner v commissioner of internal revenue respondent docket no filed date bradley s shannon amanda skiles and jesse smith for petitioner shirley m francis for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court of practice and procedure the - decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal income taxes for taxable years and respectively in addition respondent determined accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for taxable years and respectively the issues remaining for decision are whether petitioner must recognize gain from the sale of his personal_residence in taxable_year and whether petitioner is liable for accuracy-related_penalties under sec_6662 for taxable years and background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioner resided in tigard oregon at the time his petition was filed in this case petitioner has been a certified_public_accountant for years in date petitioner and his wife sandra k bare now deceased purchased a residential property located pincite n e burns street west linn oregon the burns street property for dollar_figure ' the parties reached agreement on the amount of gain to be recognized on the sale of petitioner’s business property and respondent concedes the sec_6662 accuracy-related_penalty for taxable_year insofar as it relates to that issue the burns street property was petitioner’s personal_residence from date to date on date petitioner sold the burns street property for an adjusted_sales_price of dollar_figure petitioner realized dollar_figure of gain on the sale of the burns street property from date through date petitioner lived on his boat docked at a marina in portland oregon in late date petitioner and a friend sailed petitioner’s boat to astoria oregon and docked it there in date uprite homes inc uprite homes petitioner’s wholly owned s_corporation completed construction of a residential property located in washington county in sherwood oregon the bowmen lane property petitioner began to sleep at the bowmen lane property in october of the bowmen lane property was unfurnished and petitioner did not keep his personal belongings in the house he slept at the bowmen lane property in a sleeping bag that he stored in his camper during the day he also showered at the bowmen lane property but stored his toiletries in his camper afterwards he did not cook meals at the house although he did eat in the house some meals purchased from fast food restaurants petitioner did not receive mail at the bowmen lane property between october and date the utilities and insurance for the bowmen lane property were in the name of uprite - homes and uprite homes paid all utilities insurance and property taxes for the bowmen lane property petitioner paid no rent for his use of the property on date petitioner made an offer to purchase a house in portland oregon the portland house and his offer was accepted petitioner expected to close on the portland house before date on date uprite homes received an offer on the bowmen lane property from william a weber jr and nicole l weber the webers for dollar_figure the offer was accepted contingent upon the webers’ ability to secure a loan on or about date petitioner learned the seller of the portland house could not close on the sale of the house by date on date uprite homes executed a guitclaim deed to transfer the bowmen lane property to petitioner for the stated consideration of dollar_figure in its general ledger uprite homes recorded the transfer by reducing the corporation’s recorded debt to petitioner from dollar_figure to zero and by recording a debt from petitioner to uprite homes of dollar_figure the date deed from uprite homes to petitioner was not filed in the records of washington county oregon the uprite homes general ledger reflects through an increase in petitioner’s recorded debt to the corporation that in date petitioner assumed liability for dollar_figure for - property_tax interest and insurance for the bowmen lane property for the period between december and date during this period all insurance and utilities for the bowmen lane property remained in the name of uprite homes and uprite homes continued to pay all utilities for the property on date petitioner executed a quitclaim_deed to transfer the bowmen lane property to uprite homes for the stated consideration of dollar_figure uprite homes recorded the date transaction with petitioner in its general ledger by reversing petitioner’s sales transaction and recorded debt to the corporation and by recording a dollar_figure debt from the corporation to petitioner the date deed from petitioner to uprite homes was not filed in the records of washington county oregon during the 20-day period that petitioner purports to have owned the bowmen lane property he continued to store his personal belongings in his camper he did not do his laundry in the house and used none of its kitchen appliances he had no telephone service garbage pickup newspaper delivery or television he knew none of his neighbors on date uprite homes executed a statutory warranty deed to transfer title to the bowmen lane property to the webers for the previously agreed consideration of dollar_figure the webers believed that no one had occupied the bowmen lane -- - property before they moved in on date the statutory warranty deed from uprite homes to the webers was recorded in washington county and the closing on the bowmen lane property occurred petitioner went to southern oregon on date to stay with his parents on date the closing occurred on petitioner’s purchase of the portland house discussion under sec_1001 and sec_61 taxpayers generally must recognize in the year_of_sale all gain_or_loss realized upon the sale_or_exchange of property sec_1034 however provides an exception which allows taxpayers to defer recognition of gain when sale proceeds are reinvested in a new principal_residence ’ sec_1034 specifies that gain must be reinvested in property purchased and used by the taxpayer as his principal_residence in order for nonrecognition treatment to be available respondent determined that petitioner must report gain from the sale of his personal_residence in because a qualifying replacement residence was not purchased and used within years as required by sec_1034 the 2-year deadline for petitioner to reinvest in a new residence and thereby qualify for gain although sec_1034 was repealed by sec_312 of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_839 and the rollover provision was replaced by an expanded and revised sec_121 sec_1034 was in effect for the year at issue herein deferral was date respondent’s determination resulted in a reduction of petitioner’s capital losses in and petitioner contends that he purchased the bowmen lane property and used it as his principal_residence within the required timeframe we first consider whether petitioner purchased the bowmen lane property the facts and circumstances of petitioner’s case reveal that the transaction between him and his wholly owned s_corporation was not a bona_fide sale see scherr v commissioner tcmemo_1993_87 the incidence of taxation depends upon the substance of a transaction rather than its mere form 324_us_331 a transaction lacking economic_substance may be disregarded for tax purposes see 364_us_361 75_tc_324 in the context of a sale transaction the inquiry is whether the parties have in fact done what they purport to do in the form of their agreement see 77_tc_1221 the term sale is given its ordinary meaning for federal_income_tax purposes and is generally defined as a transfer of property for money or a promise to pay money see 380_us_563 the determination of --- - whether a particular transaction constitutes a sale turns on whether the benefits_and_burdens_of_ownership have passed from seller to buyer see grodt mckay realty inc v commissioner supra this inquiry is factual and is determined from the intention of the parties as evidenced by the written agreements read in light of the attendant facts and circumstances see 24_tc_1124 affd 241_f2d_288 9th cir various factors to consider in making a determination as to whether a sale has occurred have been summarized as follows whether legal_title passes how the parties treat the transaction whether equity was acquired in the property whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property see grodt mckay realty inc v commissioner supra pincite8 an additional factor to be weighed is the presence or absence of arm's-length dealing see 85_tc_332 citing 64_tc_752 affd 544_f2d_1045 9th cir --- - upon consideration of these factors in light of the totality of the facts and circumstances surrounding the transaction we conclude that the conveyance of the bowmen lane property was without substance and had no effect for tax purposes petitioner’s purported purchase of the bowmen lane property did not occur until after uprite homes had accepted the webers’ offer to purchase the property no money was exchanged and the deed was never recorded petitioner’s purported purchase and sale price of dollar_figure is almost percent less than the dollar_figure uprite homes agreed upon and received from the webers the insurance and utilities for the property remained in the name of uprite homes and petitioner never moved any of his personal belongings into the home uprite homes continued to pay the utilities and the dollar_figure petitioner paid the corporation for property_tax interest and insurance on the bowmen lane property was merely a recorded entry in uprite homes’ general ledger as the purported purchaser and as sole shareholder of the purported seller petitioner was on both sides of the transaction the facts surrounding the transaction indicate the parties did not deal at arm’s length the sale was fabricated solely to facilitate petitioner’s attempt to defer gain on the sale of the burns street property furthermore the record reflects that petitioner did not use the bowmen lane property as his principal_residence as required - by sec_1034 whether or not property is used by a taxpayer as his residence depends upon all the facts and circumstances in each case including the good_faith of the taxpayer see sec_1 c income_tax regs the elements of residence are the fact of abode and the intention of remaining and the concept of residence is made up of a combination of acts and intention neither bodily presence alone nor intention alone will suffice to create a residence 40_tc_345 affd 326_f2d_760 2d cir see also 91_f3d_82 9th cir affg tcmemo_1994_247 petitioner never had any intention of making the bowmen lane property his residence his limited use of the property is not sufficient to create a residence accordingly petitioner does not qualify for the nonrecognition provisions of sec_1034 finally we address the accuracy-related_penalties imposed pursuant to sec_6662 sec_6662 and b imposes a penalty of percent of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the statute and disregard includes any careless reckless or intentional disregard sec_6662 we have further defined negligence as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the same circumstances see 85_tc_934 a taxpayer is not liable for the penalty if he shows that there was reasonable_cause for the underpayment and that he acted in good_faith see sec_6664 c petitioner bears the burden of proving that the accuracy- related penalties are inapplicable see rule a 290_us_111 58_tc_757 petitioner is a certified_public_accountant his purported purchase and resale of the bowmen lane property clearly were undertaken solely with the intent to meet the nonrecognition provisions of sec_1034 petitioner knew or should have known that a transaction devoid of any substance does not meet the requirements of sec_1034 and the regulations promulgated thereunder accordingly we hold that petitioner is liable for accuracy-related_penalties pursuant to sec_6662 for and with respect to the understatements of tax attributable sec_7491 applicable to court proceedings arising in connection with examinations commencing after date requires the secretary to carry the burden of production with respect to penalties see internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_685 the notice_of_deficiency at issue herein however was dated date to his failure to recognize gain from the sale of his residence and the corresponding adjustments to his capital losses reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
